Ethridge, J.,
delivered the opinion of the court.
The Ayers separate school district in Attala county was created by the county school hoard under the provisions of law providing for separate rural school districts, and petitioned under the law for a tax levy sufficient to run the school for the statutory time. The hoard of supervisors granted the petition and levied the tax at the September meeting. During the month of August preceding the levying of the tax and subsequent to the, filing of the petition for levying the tax, the village of Zama was created in accordance' with the statute upon that subject. After being so created it declared itself a separate school district. The territory embraced in the village separate school district 'was a portion of the territory primarily embraced in the Ayers rural separate school district. After declaring itself a separate school district the village of Zama applied to the board of supervisors for an order releasing the sheriff from the duty of collecting the rural separate school tax above mentioned within the limits of the village of Zama.' The board entered such an order, and the Ayers separate school district appealed to the circuit court, which reversed the order of the board of supervisors, from which judgment this appeal is prosecuted.
This case is controlled by the case of Town of Carrolton v. Toivn of North Carrolton, 109 Miss. 494, 69 So. 179. The question there decided was between a municipal separate school district and a municipality subsequently created undertaking there, as here, to declare itself a separate school district. The construe*446tion placed upon tlie statutes in question in that case was a reasonable construction; whether it was the best construction or not, and we can see no distinction in principle in this case and that case.
° The judgment is accordingly affirmed.

Affirmed.